 

Case 1:20-cr-00064-CM Document 13 Filed 04/15/20 Page 1of1
Case 1-20-CR-64-CM-01 Document12 Filed in NYSD on 04/13/2020 Page 1 of 1
fore U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
be , One Saint Andrew's Plaza

Sern Pai | New York, New York 10007 fi
: | ‘ : d¢ | 1s [2 Oo
= — <r ea Ay \.
April 13, 2020 Hs wed vt . 4 (é
“> i K
-— BoP Wet ne que aw
BY ECF Me 6 de MG died ort #1 wih
Lo prada te Ca bd We ant &
The Honorable Colleen McMahon _ he, \ef howe be de oh
Chief United States District Judge Oe qe wn
Southern District of New York pone * _ reg Ke? ia
500 Pearl Street Weng) gle t
New York, New York 10007 ane” te oP ar
Tne Og ke 2)
Re: United States v. Jude Sone, 20 Cr. 64 (CM) wie of e ¢
eM K ye ail
4 Ww Si all
Dear Chief Judge McMahon: WwW - ~ wat ewe

A status conference is scheduled in the above-captioned matter for April = 2020, L VG
at 4:00 p.m. The Government respectfully submits this letter on behalf of both parties to jointly
request that, in light of the advice given by the Centers for Disease Control and Prevention and (9 ute xo
other public health authorities to take precautions to reduce the possibility of exposure to Z
COVID-19, the defendant and counsel for both parties be permitted to appear telephonically at the ae

status conference.
Respectfully submitted, /

‘ix dosdvece
GEOFFREY S. BERMAN he Confevivce

 

United States Attorney weld be held et
Ds SO ja
Bee Oe TE ban.,
By: hbud 8 Dobeburon x f
Dina Y. McLeod Bo order wont
Robert B. Sobelman ? . _ dk
Assistant United States Attorneys ISSVE Schselu la

(212) 637-1040/2616 (

the Contgrercy
vite we Ged[ein
Wvndrey- Co. £44
Parhws

. eB Pee 1 FEL e, au
(2 ' 7 poehsade

ce: Martin Cohen, Esq. (by ECF)

a a
